                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


ROBBIE OELSCHLAGER, individually;


                        Plaintiff,                                     4:18CV3040


        vs.
                                                                         ORDER
EAR, NOSE & THROAT SPECIALTIES, PC,
and CHRIS A. CEDERBERG, M.D.;


                        Defendants.




       This matter is before the Court following a telephone conference regarding a discovery
dispute. Defendants seek to compel Plaintiff to produce raw testing currently in the possession of
Plaintiff’s treating neuropsychologist, Dr. Neal Deutch. Plaintiff signed a HIPAA Authorization
to Disclose Health Information, which was provided to Dr. Deutch. However, Dr. Deutch will not
provide Plaintiff with raw data because he believes it would violate the ethics of his profession to
provide this information to anyone other than another neuropsychologist.

       Defendants are entitled to the raw data they seek. It does not appear that HIPAA provides
special protection for psychological test data. See Fint v. Brayman Constr. Corp., No. 5:17-cv-
04043, 2019 WL 150273, at *3 (S.D. W. Va. Jan. 8, 2019) (stating that test data is in the same
category as any other protected health information).

       Accordingly,

       IT IS ORDERED that Defendants are entitled to a copy of all Plaintiff’s medical records
in the possession of Dr. Deutch, including the raw data, and any documents Dr. Deutch reviewed
or relied upon. Dr. Deutch shall produce a copy of this information to Plaintiff, pursuant to the
authorization previously provided by Plaintiff, within ten (10) days of receipt of this Order.
Plaintiff shall then promptly produce the remaining medical records to Defendants.

       Dated this 25th day of October, 2019.


                                                    BY THE COURT:


                                                    ________________________________
                                                    Susan M. Bazis
                                                    United States Magistrate Judge




                                               2
